EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Post-Effective Amendment No.2 to Registration Statement (No. 333-175507) on FormS-1 of WaferGen Bio-systems, Inc. and subsidiaries (collectively, the “Company”) of our report dated March22, 2013, relating to our audit of the consolidated financial statements. Our report dated March22, 2013, relating to the consolidated financial statements includes an emphasis paragraph relating to an uncertainty as to the Company's ability to continue as a going concern, which appears in the Annual Report on Form10-K of WaferGen Bio-systems, Inc. and subsidiaries for the year ended December31, 2012. We also consent to the reference to our firm under the caption “Experts”in the Prospectus, which is part of this Registration Statement. /s/ SingerLewak LLP San Jose, California April4, 2013
